DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the feature recites “in a horizontal cross-sectional view, the through-electrode surrounds the upper vertical portion…” which is found unclear. Because the through electrode is covered by the via passivation layer and the upper passivation layer including an upper vertical portion. Thus, it should be clear to have the upper vertical portion surrounds the through electrode and not the other way around. Indeed, fig. 2 of the pending application, the upper vertical portion 164c surrounds the through electrode 130.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5,6,8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1840447 (hereinafter reference ‘447).
Regarding claim 1, reference ‘447 teaches a semiconductor device in fig. 1, comprising: 
a via passivation layer  (200) disposed on an inactive surface of a substrate (refer to 120); 
a through-electrode (300) vertically penetrating the substrate (210/218) and the via passivation layer (260); 
a concave portion (230) formed in a top surface of the via passivation layer (200), the concave portion being adjacent to the through-electrode; and 
a via protective layer (400) horizontally overlapping the via passivation layer and the through-electrode and filling the concave portion, 

Regarding claim 5, reference ‘447 teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, reference ‘447  teaches the via passivation layer (200) includes a lower passivation layer (NOTE: the passivation layer is divided in 2 portions: lower layer of 200 as the lower passivation layer and an upper layer of 200 as the upper passivation layer) and an upper passivation layer (refer to upper portion of 200) disposed on the lower passivation layer (see fig. 1).  
Regarding claim 6, reference ‘447 teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, reference ‘447 teaches the lower passivation layer (refer to lower portion of 200) includes a lower horizontal portion extending in a horizontal direction on the inactive surface and a lower vertical portion in contact with the through-electrode (see the following notation), and 
wherein the upper passivation layer (refer to upper portion of 200) includes an upper horizontal portion extending in a horizontal direction on the lower horizontal portion and an upper vertical portion in contact with the lower vertical portion.  

    PNG
    media_image1.png
    236
    665
    media_image1.png
    Greyscale


Regarding claim 10, reference ‘447 teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of reference ‘447 teaches top surfaces the concave portion (230) is formed in a corner between the upper horizontal portion and the upper vertical portion.  
Regarding claim 11, Park teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 4 of Park shows a conductive pad (NOTE: a conductive pad 400 is divided into two half: the lower half is a via protective layer and the upper half is a conductive pad) connected to the through-electrode (300) on the via passivation layer (200), wherein an outer diameter of the via protective layer is larger than a horizontal width of the conductive pad.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “a width of a top surface of the via protective layer is 10 m or less.”

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “the via protective layer includes polyimide, polyhydroxystyrene, polybenzoxazole, or polyamide.”
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “top surfaces of the through, the lower vertical portion, the upper vertical portion, the via protective 3Application No.: To Be AssignedCustomer No. 74,712layer, and the upper horizontal portion are coplanar with each other.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “in a horizontal cross-sectional view, the via protective layer includes a plurality of protruding portions and a plurality of depressed portions.”
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising “…, the second through-electrode having a horizontal 4Application No.: To Be AssignedCustomer No. 74,712 width larger than a horizontal width of the first through-electrode; a first concave portion and a second concave portion formed in a top surface of the via passivation layer, the first concave portion being adjacent to the first through-electrode and the second concave portion being adjacent to the second through-electrode; a first via protective layer filling the first concave portion; and a second via protective layer filling the second concave portion, wherein, in a horizontal cross-sectional view, the first via protective layer and the second via protective layer have band shapes surrounding the first through-electrode and the second through-electrode, respectively” in combination of all of the limitations of claim 14. Claims 15-19 include all of the limitations of claim 14.
claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising “…, a lower concave portion formed between the lower horizontal portion and the lower vertical 6Application No.: To Be AssignedCustomer No. 74,712 portion; an upper passivation layer disposed on the lower passivation layer, the upper passivation layer including an upper horizontal portion disposed on the lower horizontal portion, an upper vertical portion connected to the upper horizontal portion, and an upper concave portion formed between the upper horizontal portion and the upper vertical portion, the upper vertical portion being in contact with a side surface of the lower vertical portion; a through-electrode vertically penetrating the substrate, the lower passivation layer, the upper passivation layer, and the interlayer insulating layer…” in combination of all of the limitations of claim 20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818